Citation Nr: 0005983	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-40 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of the 
excision of an osteophyte from the left fourth toe, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury of the right big toe and excision of an osteophyte 
from the right fourth toe, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued noncompensable 
ratings for residuals of an excision of an osteophyte from 
the left fourth toe and for residuals of an injury of the 
right big toe and excision of an osteophyte from the right 
fourth toe.  The veteran established increased ratings of 10 
percent for those disabilities by means of a January 1997 
rating decision.  However, as that decision does not 
constitute a full grant of benefits sought on appeal, these 
claims remain before the Board.

This claim was previously before the Board and was the 
subject of an October 1997 Board decision.  The October 1997 
Board decision was vacated by a July 1999 Order of the United 
States Court of Appeals for Veterans Claims and these claims 
are again before the Board.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to their claims and that 
VA must accomplish additional development of the evidence if 
the record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

A July 1999 Court decision was issued in this case in which 
the Court found that the Board failed to articulate adequate 
reasons and bases for a previous decision on these claims.  
The Court decision found that the Board failed to adequately 
address any functional loss due to pain as a result of the 
veteran's disabilities.  The Court decision also noted that 
the examination reports the Board relied upon in rendering 
its decision had failed to adequately address functional loss 
due to pain.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
disabilities and in determining the extent of any functional 
loss due to pain.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA feet examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should examine the 
veteran's service-connected toe 
disabilities and provide a 
description of all symptomatology 
resulting from those service-
connected toe disabilities.

c)  The examiner should state 
whether or not the veteran's 
service-connected residuals of the 
excision of an osteophyte from the 
left fourth toe results in any loss 
of motion, excess motion, weakened 
motion, excess fatigability, or pain 
on motion.  For each sign listed, 
the examiner should specifically 
state whether or not that sign is 
shown, and if shown, should provide 
an opinion as to the frequency 
and/or severity.  The examiner 
should specifically state whether or 
not there is any objective evidence 
of pain on motion as a result of 
this disability and should provide a 
detailed opinion regarding the 
extent of any functional loss due to 
pain.

d)  The examiner should state 
whether or not the veteran's 
service-connected residuals of an 
injury of the right big toe and 
excision of an osteophyte from the 
right fourth toe results in any loss 
of motion, excess motion, weakened 
motion, excess fatigability, or pain 
on motion.  For each sign listed, 
the examiner should specifically 
state whether or not that sign is 
shown, and if shown, should provide 
an opinion as to the frequency 
and/or severity.  The examiner 
should specifically state whether or 
not there is any objective evidence 
of pain on motion as a result of 
this disability and should provide a 
detailed opinion regarding the 
extent of any functional loss due to 
pain.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to comply with the mandate of the Court.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to report 
for a scheduled examination or failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


